Case 8'16-cv-02549-EAK-CPT Document 215-6 Filed 05/03/19 Page 1 of 29 Page|D 9433

UNITE]) STATES ])ISTRICT COURT
FOR THE MIDDLE I)ISTRICT OF FLOR{DA

TAMPA DIVISION

DISH NETWORK L.L.C., ) Case No- 8:16-0v-OZ549-EAK-TBM
)
Plaintiff, )
V- )
)

GABY FRAIFER, TELE~CENTER, INC., ) '

and PLANET TELECOl\/l, INC., )
individually and together dfb/a )
UlaiTV, PlanetiTV, and AhlaiTV, )
)
Defendants. )

PLAINTIFF’S RESPONSE TO DEFENDANTS’
FIRST SET OF REOUESTS FOR PROI)UCTION

Plaintiff DISH Network L.L.C. (“DISH”) provides the following responses:

l. Please produce any and all documents Which Plaintit`f believes proves the existence
of, or establishes, the legal right to copyright that Plaintit`t` attempts to assert in its Amended
Complaint.

Response: DISl-l objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents
Which Plaintiff believes proves” as vague and ambiguous because it fails to describe With
reasonable particularity each item or category of items sought to be produced This phrase may be
construed to render the request overly broad, unduly burdensome, irrelevant, and not proportional
to the needs of this case because it includes everything from the text of the Copyright Act, to DISI-l’s
agreements With the Netvvorks listed in the amended complaint

DlSH also objects that the requested documents are confidential DlSH’s agreements With
the Netvvorks Contain a confidentiality provision that prohibits disclosure of the agreements to third-
parties, including Defendants. DlSH maintains the confidentiality of these agreements by, among

other things, not publicly disclosing them and making them available to only those DISH employees

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 2 of 29 Page|D 9434

that need to access the agreements as part of their duties at DlSH. Disclosure of the agreements to
Defendants or the public Will place DlSH at a competitive disadvantage by, for example, adversely
impacting its ability to negotiate favorable contract terms With programming providers

Subject to and vvithout Waiving these objections, DlSl-l vvill produce copyright registration
certificates for registered Works at issue in this case. DISH vvill also produce relevant and redacted
portions of its agreements With the Networl<s that establish its copyrights in the Protected ChannelsJ
subject to a confidentiality agreement With Defendants. A proposed confidentiality agreement was
previously provided for your consideration

2. Please produce any and all documents Which Plaintiff believes gives it the exclusive
right to license the channels, URLS or applications about Which it complains in its Amended
Complaint.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DlSl-l further objects to this request as overly broad, unduly
burdensome, irrelevant, and not proportional to the needs of this case because there is no time
limitation, and because the “exclusive right to license . . . channels, URLs or applications” is not
the subject of this litigation Rather, this case concerns Defendants’ infringement of DlSH’s
exclusive rights to distribute and publicly perform the Works that aired on the Protected Channels.
DlSl-I objects that documents concerning such rights are confidential, as explained above.

Subject to and without waiving these objections, DlSI-l Will produce copyright registration
certificates for registered Works at issue in this case. DISH Will also produce relevant and redacted
portions of its agreements with the Networl<s that establish its copyrights in the Protected Channels,

subject to a confidentiality agreement with Defendants. A proposed confidentiality agreement vvas

previously provided for your consideration

l\.)

`Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 3 of 29 Page|D 9435

3_ Please provide documentary proof of any compensation paid to Plaintiff` by any
channel users other than Defendants.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to this request as overly broad, unduly
burdensome, irrelevant, and not proportional to the needs of this case because the total amount of
compensation paid to DISH by its subscribers has no bearing on the claims or defenses, because
there is no time limitation, and because the phrase “any channel users” includes channels and works
that are not the subject ofthis litigation The copyrighted materials at issue in this case are identified
in the amended complaint as works airing on the Protected Charmels during the time those channels
were retransmitted on the UlaiTV and AhlaiTV services.

4. Please provide any and all contracts and/or proof of purchase by Plaintiff of the legal
right to control or charge for or limit any and all of the international channels about which it
complains in its Arnended Cornplaint.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this requestJ
as required by Fed. R. Civ. P. 26(g). DISH further objects to the request as overly broad, unduly
burdensome, irrelevant, and not proportional to the needs of this case because there is no time
limitation, and because the “right to control or charge or limit . . . the international channels” is
vague and ambiguous and does not appear to be the subject of this litigation Rather, this case
concerns Defendants’ infringement of DISH’s exclusive rights to distribute and publicly perform
the works that aired on the Protected Channels. DISH objects that documents concerning such
rights are confidential, as explained above.

Subject to and without waiving these objections, DISH will produce copyright registration

certificates for registered works at issue in this case. DISH will also produce relevant and redacted

L)J

`Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 4 of 29 Page|D 9436

portions of its agreements with the Networks that establish its copyrights in the Protected Channels,
subject to a confidentiality agreement with Defendants. A proposed confidentiality agreement was
previously provided for your consideration

5. Please provide any list Plaintiff keeps in the ordinary course of business of the
ostensibly “protected channels” about which Plaintiff complains in its Amended Cornplaint.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DlSH further objects to the phrase “any list . . . of the ostensibly
‘protected channels”’ as vague and ambiguous DISl-l objects to the request as unduly burdensome
and not proportional to the needs of this case because the Protected Channels are identified in the
amended complaint, which is equally available to Defendants, specifically Al Arabiya, Al Hayah
l, Al lazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, Al Yawm, Dream 2, Future
TV, lqraa, LBC, LDC, MBCl, MBC Drama, MBC Kids (aka MBCS), MBC Masr, Murr TV (al<a
MTV Lebanon), New TV (aka Al ladeed), Noursat, ONTV, and OTV.

6. Please provide any and all documents in Plaintist control or possession that
Plaintiff believes proves that Fraifer, individually, owns and/or individually operates the UlaiTV,
AhlaiTV and/or the PlanetiTV service

Response: DISl-I objects on the basis that Defendants’ counsel failed to sign this request, as
required by Fed. R. Civ. P. 26(g). DlSH further objects to the phrase "‘any and all documents . . .
that Plaintiff believes proves” as vague and ambiguous because it fails to describe with reasonable
particularity each item or category of items sought to be produced

Subject to and without waiving these objections, Defendants have been provided copies of

subpoena responses that are responsive to this request Defendants also filed pleadings and served

`Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 5 of 29 Page|D 9437

discovery responses that are responsive to this request. DISH will produce any other documents it
will rely on to establish that Fraifer owns or operates the services identified in this request

7. Please provide any and documents in Plaintiff"s control or possession that Plaintiff
believes proves that Telecenter, lnc. (TCI) owns or operates the Ulai’l`VJ AhlaiTV and/or the
PlanetiTV service.

Response: DISH objects on the basis that Defendants7 counsel failed to sign this requestJ
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and [all] documents
. . . that Plaintiff believes proves” as vague and ambiguous because it fails to describe with
reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DlSl-l will produce any other documents it
will rely on to establish that TCl owns or operates the services identified in this request

8. Please provide any UlaiTV or UlaiTV.com, registration documents that Plaintiff has
under its control or possession

Response: DlSI-l objects on the basis that Defendants’ counsel failed to sign this requesr,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the request as unduly burdensome
and not proportional to the needs of this case because Defendants own ulaitv.com, and thus the
requested registration documents are equally available to Defendants DlSl-l objects to the phrase
“UlaiTV . . . registration documents” as vague and ambiguous The fictitious name UlaiTV is not

registered according to the Florida Division of Corporations.

U\

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 6 of 29 Page|D 9438

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request DlSl-l will produce any other documents it
will rely on concerning the registration of ulaitv.com.

9. Please provide any AhlaiTV or AhlaiTVcom registration documents that Plaintiff
has under its control or possession

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DlSH further objects to the request as overly broad, unduly
burdensome, irrelevant, and not proportional to the needs of this case because ahlaitv.com is not
the subject of this litigation lf Defendants intended to refer to ahlatv.com or planetitv.corn.au,
DISH objects to the request as unduly burdensome and not proportional to the needs of this case
because Defendants own these domain names, and thus the requested registration documents are
equally available to Defendants DISH objects to the phrase “AhlaiTV . . . registration documents”
as vague and ambiguous The fictitious name AhlaiTV is not registered according to the Florida
Division of Corporations.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request. DlSl-l will produce any other documents it
will rely on concerning the registration of ahlatv.com or planetitv.com.au.

lO. Please provide any PlanetiTV or Planetil`V.com registration documents that
Plaintiff` has under its control or possession

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ- P. 26(g). DISH further objects to the request as overly broad, unduly
burdensome, irrelevant, and not proportional to the needs of this case because planetitv.com is not

the subject of this litigation if Defendants intended to refer to planet-itv.com or planetitv.corn.au,

'Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 7 of 29 Page|D 9439

DISH objects to the request as unduly burdensome and not proportional to the needs of this case
because Defendants own these domain names, and thus the requested registration documents are
equally available to Defendantsl DlSH objects to the phrase “PlanetiTV . . . registration documents”
as vague and ambiguous The fictitious name PlanetiTV is not registered according to the Florida
Division of Corporations.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request, to the extent it was meant to address planet-
itv.com or planetitv.com.au. DISH will produce any other documents it will rely on concerning the
registration of planet-itv.com or planeitv.com.au.

l l. Please provide any and all proof in Plaintiff’s control or possession that
demonstrates or shows that TCI receives payment for and/or ships UlaiTV products

Response: DlSl-l objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISl-l further objects to the phrase “any and all proof . . _ that
demonstrates or shows” as vague and ambiguous because it fails to` describe with reasonable
particularity each item or category of items sought to be produced

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this requestl DISH will produce any other documents it
will rely on to establish that TCI receives payment for or ships UlaiTV products

12_ Please provide any and all documents that Plaintiff believes demonstrates or shows
that Fraifer. Individually, advertises and/or sells UlaiT\/, AhlaiTV or PlanetiTV products in

contravention of United States copyright laws.

'Case 8:16-cv-02549-EAK-CPT Document 215-6 Filed 05/03/19 Page 8 of 29 Page|D 9440

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DlSH further objects to the phrase “any and all documents
that Plaintiff believes demonstrates or shows” as vague and ambiguous because it fails to describe
with reasonable particularity each item or category of items sought to be produced DlSH also
objects to the phrase “advertises and/or sells . . . products in contravention of United States
copyright laws” because it misconstrues DISH’s claim for direct copyright infringement in this
case. The phrase “UlaiTV, AhlaiTV or PlanetiTV products” is objected to as vague and ambiguous
and will be construed to mean UlaiTV and AhlaiTV branded set~top boxes and subscription plans
for the services provided under these names

Subject to and without waiving these objections Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
will rely on to establish that Fraifer advertises or sells the products identified in this request

13. Please provide any and all documents that Plaintiff believes proves or shows that
Fraifer, individually, conducted business as UlaiT'\/', AhlaiTV or PlanetiT\/_

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISl-I further objects to the phrase “any and all documents
that Plaintiff believes proves or shows” as vague and ambiguous because it fails to describe with
reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it

will rely on to establish that Fraifer conducted business using the names identified in this request

'Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 9 of 29 Page|D 9441

14. Please provide any and all documents that Plaintiff believes proves or shows that
TCI conducted business as Ulai”fVJ AhlaiTV or PlanetiTV.

Response: DISl-l objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISI-l further objects to the phrase “any and all documents
that Plaintiff believes proves or shows” as vague and ambiguous because it fails to describe with
reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
will rely on to establish that TCI conducted business using the names identified in this request

15. Please provide any and all documents that Plaintiff believes proves or shows that
Planet Te}ecorn, Inc. (PCI) conducted business as UlaiTV, AhlaiT\/' or PlanetiTV.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents
that Plaintiff believes proves or shows” as vague and ambiguous because it fails to describe with
reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections7 Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
will rely on to establish that PTI conducted business using the names identified in this request

16. Please provide any and all documents that Plaintiff believes shows or demonstrates

that Fraifer, individually, unlawfully transmitted or retransmitted the so-called “protected channels”

to U. S. customers

'Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 10 of 29 Page|D 9442

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P. 26(g). DlSH further objects to the phrase “any and all documents
that Plaintiff believes shows or demonstrates” as vague and ambiguous because it fails to describe
with reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
will rely on to establish that Fraifer transmitted the Protected Channels in the United States.

17. Please provide any and all documents that Plaintiff believes shows or demonstrates
that TCI unlawfully transmitted or retransmitted the so-called “protected channels” to U.S.
customers

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R, Civ. P. 26(g). DISl-l further objects to the phrase c‘any and all documents
that Plaintiff believes shows or demonstrates” as vague and ambiguous because the phase fails to
describe with reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
will rely on to establish that TCl transmitted the Protected Channels in the United States.

18. Please provide any and all documents that Plaintiff believes shows or demonstrates

that PCI unlawfully transmitted or retransmitted the so-called "'protected channels” to U.S.

CUStOl'l'l€l"S .

10

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 11 of 29 Page|D 9443

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents
that Plaintiff believes shows or demonstrates” as vague and ambiguous because it fails to describe
with reasonable particularity each item or category of items sought to be produced

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents it
win rely an 10 establish that Prr transmitted the Pr@teer¢’ci“ ehanaeis in the omitted states

19. Please provide any and all Fraifer, individual, ads in your control or possession from
UlaiTV.com, Ahlai'l`V.com or PlanetiTV.com.

Response: DISl-I objects on the basis that Defendants’ counsel failed to sign this requestJ
as required by Fed. R. Civ. P. 26(g). DlSl-l further objects to the request as overly broad, unduly
burdensome, irrelevantj and not proportional to the needs of this case because planetitv.com is not
at issue in this litigation, and because the requested “ads” are not limited to any subject matter or
time period DISH also objects to the phrase “Fraifer, individual, ads” as vague and ambiguous
DISH objects to the request as unduly burdensome and not proportional to the needs of this case
because advertisements made on ulaitv.com, ahlaitv.corn, planet-itv_com, and planetitv.com.au are
equally available to Defendants

Subj ect to and without waiving these objections DISH will produce screenshots or printouts
of any portions of the foregoing websites that it will rely on for purposes of this case.

20. Please provide any and all TCI ads in your control or possession from UlaiTV.com,

AhlaiTV.com or PlanetiTV.com.

ll

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 12 of 29 Page|D 9444

Response: DlSH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the request as overly broad, unduly
burdensome, irrelevantJ and not proportional to the needs of this case because planetitv.corn is not
at issue in this litigation, and because the requested “ads” are not limited to any subject matter or
time period DISI-l also objects to the phrase “TCI ads” as vague and ambiguous DlSl-l objects to
the request as unduly burdensome and not proportional to the needs of this case because
advertisements made on ulaitv.com, ahlaitv.com, planet~itv.com, and planetitv.com.au are equally
available to Defendants

Subject to and without waiving these objections, DISH will produce screenshots or printouts
of any portions of the foregoing websites that it will rely on for purposes of this case.

21. Please provide any and all PCI ads in your control or possession from Ulai'l`V.com,
AhlaiTV.com or PlanetiTV_com.

Response: DISl-l objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the request as overly broad, unduly
burdensome, irrelevant and not proportional to the needs of this case because planetitv.com is not
at issue in this litigation, and because the requested L‘ads” are not limited to any subject matter or
time period DISH also objects to the phrase “PCI ads” as vague and ambiguous DISH objects to
the request as unduly burdensome and not proportional to the needs of this case because
advertisements made on ulaitv.com, ahlaitv.com, planet-itv.com, and planetitv.com.au are equally
available to Defendants

Subject to and without waiving these objections DlSH will produce screenshots or printouts

of any portions of the foregoing websites that it will rely on for purposes of this case.

12

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 13 of 29 Page|D 9445

22. Please provide any and all documents or writings of any type or kind that Plaintiff
believes proves or shows that Fraifer, individually, sells the set-top boxes

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents or
Writings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe With reasonable particularity each item or category of items sought to be produced DISH
also objects to the term “set-top boxes” as vague and ambiguous, and Will construe the term to mean
UlaiTV and AhlaiTV branded set-top boxes DISH objects to this request as unduly burdensome
and not proportional to the needs of this case because Defendants request this same information in
No, 12.

Subject to and Without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH Will produce any other documents it
Will rely on to establish that Fraifer sells the set-top boxes identified in this request.

23. Please provide any and all documents or writings of any type or kind that Plaintiff
believes proves or shows that Fraifer, individually, profits from the sale of the subject set-top boxes

Response: DISH objects on the basis that Defendants’ counsel failed to sign this requestj
as required by Fed. R. Civ. P- 26(g). DISH hirther objects to the phrase “any and all documents or
vvritings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be produced DISH

also objects to the tenn “set-top boxes” as vague and ambiguous, and will construe the term to mean

UlaiTV and AhlaiT\/` branded set-top boxes

 

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 14 of 29 Page|D 9446

Subject to and without waiving these obj ections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that Fraifer receives financial benefits from the sale of the set-top boxes
identified in this request

24. Please provide any and all documents or writings of any type or nature that Plaintiff
believes proves or shows that TCI sells the subject set-top boxes.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P. 26(g). DlSH further objects to the phrase “any and all documents or
writings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be produced DISH
also objects to the term “set-top boxes” as vague and ambiguous, and will construe the term to mean
Ulai'l`V and AhlaiTV branded set-top boxes. DISH objects to the request as unduly burdensome
and not proportional to the needs of this case because Defendants request this same information in
No. ll.

Subject to and without waiving these obj ections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that TCI sells the set-top boxes identified in this request

25. Please provide any and all documents or writings of any type or nature that Plaintiff
believes proves or shows that TCl profits from the sale of the subject set-top boxes.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,

as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents or

14

` `Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 15 of 29 Page|D 9447

writings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be produced DlSl-l
also objects to the term “set-top boxes” as vague and ambiguous, and will construe the term to mean
UlaiTV and AhlaiTV branded set-top boxes.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that TCI receives financial benefits from the sale of the set-top boxes
identified in this request

26_ Please provide any and all documents or writings of any type or nature that Plaintiff
believes proves or shows that PCI sells the subject set-top boxes

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents or
writings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be producedl DISH
also objects to the term “set-top boxes” as vague and ambiguous, and will construe the term to mean
UlaiTV and AhlaiTV branded set-top boxes.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that PTl sells the set-top boxes identified in this request

27. Please provide any and all documents or writings of any type or nature that Plaintiff

believes proves or shows that PCl profited from the sale of the subject set~top boxes

15

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 16 of 29 Page|D 9448

Response: DISH objects on the basis that Defendants’ counsel failed to sign this requestJ
as required by F ed R. Civ. P- 26(g). DISH further objects to the phrase L‘any and all documents or
writings . . . that Plaintiff believes proves or shows” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be produced DISH
also objects to the term “set-top boxes” as vague and ambiguous, and will construe the term to mean
UlaiTV and AhlaiTV branded set-top boxes.

Subject to and without waiving these obj ections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that PTl receives financial benefits from the sale of the set-top boxes
identified in this request

28. Please provide any and all documents that Plaintiff believes shows or demonstrates
that Fraifer, individually, transferred the transcoded content to computer servers that were used by
UlaiTV.com, AhlaiTV.com or PlanetiT'V.com

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request,
as required by Fed. R. Civ. P. 26(g). DISH further objects to the phrase “any and all documents
. . . that Plaintiff believes shows or demonstrates” as vague and ambiguous because it fails to
describe with reasonable particularity each item or category of items sought to be produced DISH
also objects to the term “transcoded content” as vague and ambiguous, and will construe the term
to mean the Protected Channels. DISH objects to the phrase “computer servers that were used by
UlaiTV.com, AhlaiT\/.com or PlanetiTV.com” because it misconstrues DISH’s claim for direct

copyright infringement in this case. DlSl-l further objects to the request as unduly burdensome and

16

Case 8'16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 17 of 29 Page|D 9449

not proportional to the needs of this case because Defendants request this same information in No.
16.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it will rely on to establish that Fraifer transmitted the Protected Channels.

29. Please provide any and all documents or writings of any type or nature that Plaintiff
believes shows or demonstrates that TCI transferred the transcoded content to computer servers
that were used by UlaiTV.com, AhlaiTV.com or PlanetiTV.com

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P_ 26(g). DISH further objects to the phrase “any and all documents or
writings . . . that Plaintiff believes shows or demonstrates” as vague and ambiguous because it fails
to describe with reasonable particularity each item or category of items sought to be produced
DISH also objects to the term “transcoded content” as vague and ambiguous, and will construe the
term to mean the Protected Channels. DISH objects to the phrase “computer servers that were used
by UlaiTV.com, AhlaiTV.com or PlanetiTV.corn” because it misconstrues DlSI-l’s claim for direct
copyright infringement in this case. DlSI-I further objects to the request as unduly burdensome and
not proportional to the needs of this case because Defendants request this same information in No.
l7.

Subject to and without waiving these obj ections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DlSH will produce any other documents

it will rely on to establish that TCl transmitted the Protected Channels.

17

l Case 8'16-cv-02549-EAK-CPT Document 215-6 Filed 05/03/19 Page 18 of 29 Page|D 9450

30. Please provide any and all documents or writings of any type or nature that Plaintiff
believes shows or demonstrates that PCl transferred the transcoded content to computer servers
that were used by UlaiTV.com, AhlaiTV.com or PlanetiT\/.com

Response: DISH objects on the basis that Defendants’ counsel failed to sign this requestj
as required by Fed. R. Civ. P. 26(g). DlSl-l further objects to the phrase “any and all documents or
writings . . . that Plaintiff believes shows or demonstrates” as vague and ambiguous because it fails
to describe with reasonable particularity each item or category of items sought to be produced
DlSH also objects to the tenn “transcoded content” as vague and ambiguous, and will construe the
term to mean the Protected Channels. DISH objects to the phrase °‘computer servers that were used
by UlaiTV.com, AhlaiTV.com or PlanetiTV.com” because it misconstrues DISH’s claim for direct
copyright infringement in this case. DISH further objects to the request as unduly burdensome and
not proportional to the needs of this case because Defendants request this same information in No.
lS.

Subject to and without waiving these objections, Defendants have been provided copies of
subpoena responses that are responsive to this request Defendants also filed pleadings and served
discovery responses that are responsive to this request DISH will produce any other documents
it Will rely on to establish that PTl transmitted the Protected Channels.

31. Please provide all l\lotices of lnfringement sent by Plaintiff to Fraifer, individually

Response: DISH objects on the basis that Defendants’ counsel failed to sign this requestg
as required by Fed. R. Civ. P. 26(g). DISl-l further objects to the request as unduly burdensome
and not proportional to the needs of this case because the notices of infringement were previously
provided to Fraifer, and therefore are equally available to Defendants

Subject to and without waiving these objections, DlSl-l will provide the requested notices

18

Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 19 of 29 Page|D 9451

32. Please provide all Notices of infringement sent by Plaintiff to TCI.

Response: DlSH objects on the basis that Defendants’ counsel failed to sign this request7
as required by Fed. R. Civ. P. 26(g). DISH further objects to the request as unduly burdensome
and not proportional to the needs of this case because the notices of infringement were previously
provided to TCI, and therefore are equally available to Defendants

Subject to and without waiving these obj ections, DISl-l will provide the requested notices

33. Please provide all Notices of lnfringement sent by Plaintiff to PCl.

Response: DISH objects on the basis that Defendants’ counsel failed to sign this request
as required by Fed. R. Civ. P. 26(g). DISI-I iiirther objects to the request as unduly burdensome
and not proportional to the needs of this case because the notices of infringement were previously
provided to PTI, and therefore are equally available to Defendants

Subject to and without waiving these objections, DISH will provide the requested notices_

Dated: luly 3, 2017 /s/ Timothy l\/I. Frank
Joseph H. Boyle (pro hac vice)
Tirnothy l\/l. Frank (pro hac vice)
HAGAN NOLL & BOYLE, LLC
Two l\/lernorial City Plaza
820 Gessner, Suite 940
Houston, Texas 77024
Telephone: (713) 343-0478
Facsimile; (713) 758-0146

Email: joe.bovle@hnbllc.com
Email: timothv.franl<@hnbllc.com

l ames A. Boatman, Jr.

Florida Bar No. 0130184

THE BOATl\/IAN LAW FIRl`\/_[ PA

3021 Airport~Pulling Road North, Suite 202
l\laples, Florida 34105

Telephone: (239) 330-1494

Facsimile: (239) 236-0376

Email: jab@boatman-law.com
Attorneys for Plaintiff DISH l\letwork L-L.C.

l9

" 'Cas_e 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 20 of 29 Page|D 9452

CERTIFICATE OF SERVICE

l certify that on luly 3, 2017, l sent the foregoing by United States mail to the following:

Francis R. Lakel, Esq.
P.O. Box 331120
Miami, FL 33233

Counselfor Defendants Gaby Frnifer,
Tele-Cerrter, Inc., and Planet Telecom Inc.

    

 

liayla Deph}sl
L/

20

L 100 j /8 /Me[-uoneuiejop-po[nasun-sepiiog-Aes-noA-J,eqm-[rgeleo-oq/g()/g105/ul00'laisunS//:sdnq
Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 21 of 29 Page|D 9453

Two Memorial City Plaza

820 Gessner, Suite 940
agan NOH Houston, Texas 77024
Phone: 71”.343.0478

yl€, LLC Fax; 713.3758.0146

 

www.hnbllc.com

 

July 17, 2017
VIA U.S. AMIL CM/RRR #70]6 2140 0000 81 74 774]

Francis R. Lakel, Esq.
P.O. Box 331120
l\/liami, Florida 33233

Re: DISH Network L.L.C. v. Fraifer, No. 8:16-cv-02549-EAK-TBM (M.D. Fla.)
Dear Mr, Lakel;

Enclosed, please find the Plaintist Response to Defendants’ Second Set of Requests for
Production. If you have any questions or concems, please do not hesitate to contact me.

Best Regards,

%.jar/?m

Kayla L. Derks
Paralegal

/enclosure

511 jo 1701 oSed Me[ uopeunzjep pornosun s‘eppo[q :&es noA ieqm [njoreo 93

L lOZ/ 1/3 /MBl~UOBPUB}GP~PGWQSUH~SBQ§JOU-A'€S"~HOA-lqu-{u_raxee~aq/g()/g [()g/uioo‘laisuna//:sdnq
`Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 22 of 29 Page|D 9454

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DISH NETWORK L.L.C., Case No. 8:16-cv-02549-EAK-TBM

Plaintiff,
v.

and PLANET TELECOM, INC.,
individually and together d/b/a

>
)
)
§
GABY FRAIFER, TELE-cENrER, iNc., )
§
Uiairv, Pianairv, and Ahlairv, )

)

Defendants )

PLAINTIFF’S RESPONSE TO DEFENDANTS’
SECOND SET OF REOUESTS FOR PRODUCTION

Plaintiff DISH Network L.L.C. (“DISH”) objects to each request on the basis that
Defendants’ counsel failed to sign the requests, as required by Fed. R. Civ. P. 26(g). DISH also
objects that the certificate of service represents the requests were served on June 12, 2017, When
in fact the requests were served on June 13, 2017. Typographical errors in the following requests
are contained in the original.

1. Please produce any and all documents sufficient to identify all past and present
owners of DISH Network LLC and their percentage of ownership at all times, including each
owners’last known street address, email address and telephone number.

Response: DISH objects to this request as vague and ambiguous because DISH is a limited
liability company and therefore does not have “owners” but rather a member. DISH further objects
to this request as overly broad, unduly burdensome, irrelevant and not proportional to the needs of
this case because the identification of each and every past and present member of DISH has no
bearing on the claims and defenses in this case. DISH also objects to providing any personal contact

information on the basis of privacy.

511 jo 501 eSad Me[ uoiiemaiop po[nasun s‘epilo[q :Aes noA ieqm [n:ronzo ag

n L [ ()Z/ [/8 /AAU[-UO!}‘BLUB}Q{)-pQ[HQSUr\-Stap110U.-ABS-tlt)A-quM-'llt`i;).te:o-oq/§)U/g lug/wou'.i'aisuuo//;sup,q
Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 23 of 29 Page|D 9455

Subject to and without waiving these objections, Defendants are referred to DISH’s
corporate disclosure statement previously filed in this case at Dkt. 17.

2. Please produce any and all documents sufficient to identify all past and present
officers, directors and every person that has been employed by Plaintiff in relation to the contract
negotiations and purchasing of the “protected channels”, including documents specifying each
person’s last known address, email address, and telephone number.

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time limitations, because any
negotiations that preceded DISH’s entry into agreements with providers of the Protected Channels
and any payments made under those agreements are not at issue in this case, and because the phrase
“every person that has been employed by Plaintiff’ encompasses a wide range of persons, without
regard to the extent of their involvement in DISH’s acquisition of the Protected Channels. DISH
also objects to providing personal contact information on the basis of privacy.

Subject to and Without waiving these objections, DISH will produce relevant and redacted
portions of its agreements with providers of the Protected Channels, which contain information that
is responsive to this request, under the Court’s protective order.

3. Please produce any and all documents, including emails, that Plaintiff and any of its
employees exchanged with every one of the companies and their employees in regard to the contract
negotiation and the purchasing of the protected channels

Response: DISH objects to the phrase “every one of the companies and their employees”
as vague and ambiguous 'l`his phrase may be construed to render the request overly broad, unduly
burdensome, irrelevant7 and not proportional to the needs of this case because it includes everything

from the providers of the Protected Channels to companies affiliated with DISH. DISH further

51 [ jo 66 :>Bed Me[ uoiieurejap pa[nasun s‘epiio[_q :Aes no£ ieqm [njaieo ag

/_ 1 ()z/ 1 /g /Me{-uonetuej'Qp-psjnesun-sapuog-Aes-noA-mqm-[njsreo-aq/g()/g105/moo~.taisun8//:sdnq
Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 24 of 29 Page|D 9456

objects to the request as overly broad, unduly burdensome, irrelevant, and not proportional to the
needs of this case because there are no time limitations, and because any negotiations that preceded
DISH’s entry into agreements with providers of the Protected Channels and any payments made
under those agreements are not at issue in this case, DISH also objects that this request is unduly
burdensome and not proportional to the needs of this case because the agreements encompassed by
this request were previously sought by Defendants DISH objects that the agreements, and other
documents regarding contractual terms between DISH and providers of the Protected Channels, are
contidential. DISH objects to the extent this request calls for documents protected by privilege

Subject to and without waiving these objections, DISH will produce relevant and redacted
portions of its agreements with providers of the Protected Channels, which contain information that
is responsive to this request, under the Court’s protective order.

4. Documents sufficient to identify each One of the protected channels and all of the
entities that own them, and all of the people involved in the negotiation and contractingof the
protected channels or purchasing of the alleged copyrights to the so-called protected channels a nd
the time period during which each had taken place and the location address of that place.

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time limitations, because the phrase
“entities that own them” is not limited to ownership interests or rights in the United States, because
any negotiations that preceded DISH’s entry into agreements with providers of the Protected
Channels and any payments made under those agreements are not at issue in this case, and because
the phrase “all of the people involved in the negotiation and contracting of the protected channels
or purchasing of the alleged copyrights” encompasses a wide range of persons, without regard to

the extent of their involvement in DISH’s acquisition of the Protected Channels. DISH also objects

511 jo L@ aSed AAB[ uonaumjap pa[nasun s‘aptro[:{ :Aes no/{ reqm [njaleo ag

L [()Z/[ /8 /`MEI-UO[J,ULUB}QP-p®[1198[1!1-89{)§lOU-A'E`ZS-T!O/\-WqM~IH}S.IBO-Qq/QO/§ [ OZ/LUOO'.IGJ,SUnB//ZSGJ,TLI{
' Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 25 of 29 Page|D 9457

that this request is unduly burdensome and not proportional to the needs of this case because a list
of the Protected Channels is set forth in the amended complaint and was provided to Defendants in
response to prior discovery, and because Defendants state their request for documents identifying
persons involved in acquiring the Protected Channels in No. 2, above. DISH objects that the
agreements encompassed by this request, and other documents regarding contractual terms between
DISH and providers of the Protected Channels, are confidential

Subj ect to and without waiving these objections, DISH will produce relevant and redacted
portions of its agreements with providers of the Protected Channels, which contain information that
is responsive to this request, under the Court’s protective order.

5. All documents, including any contracts or agreements, concerning Plaintiff’s right
for or to each or all of the protected channels and any additional channels to which Plaintiff makes
aclaim.

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time limitations, and because the
phrase “right for or to each or all of the protected channels and any additional channels to which
Piaintiff make a claim” is vague and ambiguous and may extend beyond the scope of this litigation,
which concerns Defendants’ infringement of DISH’s exclusive rights to distribute and publicly
perform works that aired on the Protected Channels. DISH further objects to this request as unduly
burdensome and not proportional to the needs of this case because the agreements called for in this
request were previously sought by Defendants DISH objects that the agreements, and other
documents regarding contractual terms between DISH and providers of the Protected Channels, are

confidential DISH objects to the extent this request calls for documents protected by privilege.

z[ 1 jo 96 9312({ Ma[ uonuumjop pa[n:;sun s‘apuo[;{ :Aus no/{ iuqm [njoreo 93

la 1 115/1 /3 /Ma1-uopizwiaj9p-p91nasuu-sv,pnog-Aizs-no/t-),aqm-1njoma-eq/90/g 1 gz/woo~,xa),sth//:sanq
' Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 26 of 29 Page|D 9458

Subject to and without waiving these objections, DISH will produce relevant and redacted
portions of its agreements with providers of the Protected Channels, which contain information that
is responsive to this request, under the Court’s protective order.

6. Documents sufficient to identify each payment that Plaintiff made to acquire the
right to or for the protecte channels or any of the additional channels

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time limitations, because any
payments made under the agreements between DISH and providers of the Protected Channels are
not at issue in this case, and because the phrase DISH’s “right to or for the protecte channels or any
of the additional channels” is vague and ambiguous and may extend beyond the scope of this
litigation, which concerns Defendants’ infringement of DISH’s exclusive rights to distribute and
publicly perform works that aired on the Protected Channels. DISH objects that the payment
records encompassed by this request, and other documents regarding contractual terms between
DISH and providers of the Protected Channels, are confidential.

7. All documents, including emails, exchanged by Plaintiff and each one of the
Channel providers for any or all of the protected channels and any additional channels to which
Plaintiff makes a claim.

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time limitations, because any
negotiations that preceded DISH’s entry into agreements with providers of the Protected Channels
and any payments made under those agreements are not at issue in this case, and because the phrase
“documents . . . exchanged . . . for any or all of the protected channels and any additional channels

to which Plaintiff makes a claim” is vague and ambiguous and may extend beyond the scope of this

511 jo 56 aged AAiz[ uoneumjop pa[nasun scepilo[ 51 nies rio/§ 1211/n 1njoleo ag

L1()Z/1/8 /Me1-uopetuejop-po1nosun-st>,ptio11-Atzs-noA-J,aqM-m}aleo-aq/g()/g 103/uloo'191sunB//:sc111q
”Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 27 of 29 Page|D 9459

litigation, which concerns Defendants’ infringement of DISH’s exclusive rights to distribute and
publicly perform works that aired on the Protected Channels. DISH also objects that this request
is unduly burdensome and not proportional to the needs of this case because the agreements
encompassed by this request were previously sought by Defendants, and because Defendants state
their request for documents exchanged with providers of the Protected Channels in No. 3, above.
DISH objects that the agreements, and other documents regarding contractual terms between DISH
and providers of the Protected Channels, are contidential.

Subj ect to and without waiving these objections, DISH will produce relevant and redacted
portions of its agreements with providers of the Protected Channels, which contain information that
is responsive to this request, under the Court’s protective order.

8. ' All documents, including emails, exchanged between Plaintiff, or any of its
affiliates, and Tulix and any or all of the other companies on the Subpoenas served by Plaintiff in
this case.

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time or subject matter limitations on
the requested documents and communications, and because the phrase “Plaintiff, or any of its
affiliates” is vague and ambiguous and may extend beyond the scope of this litigation

Subj ect to and without waiving these obj ections, DISH will produce the documents received
in response to subpoenas it has served in this case, with the exception of the response from Wowza
Media Solutions, LLC which contained confidentiality restrictions as previously explained, but will
be produced with Wowza’s consent under the Court’s protective order. DISH will also produce
any notices of infringement sent to the subpoenaed non-parties, and any responses received from

the subpoenaed non-parties, that it will rely on for purposes of this case.

311 _10 16 oBed Me1uopatuajap pa[nasun s‘apuok{ :Aes no£ iraq/vi puerer 951

L 103/1/3 /Miz1-ui)111>.urej:)p~p:)11;ssun-sup1.1011- Mz‘s-no/\-wqm-1nje_ruo-oq/9()/g 105/moo'xoisunB//:sctnq
Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 28 of 29 Page|D 9460

9. Documents sufficient to identify each payment that Plaintiff made to any or all
suppliers of the protected channels and/or additional channels in this case,

Response: DISH objects to the request as overly broad, unduly burdensome, irrelevant, and
not proportional to the needs of this case because there are no time or subject matter limitations on
the requested payments, because any payments made under the agreements between DISH and
providers of the Protected Channels are not at issue in this case, and because the phrase “additional
channels” is vague and ambiguous and may extend beyond the scope of this litigation, which
concerns Defendants’ infringement of DISH’s exclusive rights to distribute and publicly perform
works that aired on the Protected Channels. DISH further objects that this request is unduly
burdensome and not proportional to the needs of this case because Defendants state their request
for payment records in No. 6, above. DISH objects that the payment records encompassed by this
request, and other documents regarding contractual terms between DISH and providers of the
Protected Channels, are confidential.

Dated: July 17, 2017
/s/ Timothv l\/I. Frank
Joseph H. Boyle (pro hac vice)
Timothy l\/I. Frank (pro hac vice)
HAGAN NOLL & BOYLE, LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, Texas 77024

Telephone: (713) 343-0478
Facsimile: (713) 758-0146

Email: ]`oe.boyle@hnbllc.com
Email: timothv.frank@hnbllc.com

James A. Boatman, Jr.

Florida Bar No. 0130184

THE BOATMAN LAW FIRM PA

3021 Airport-Pulling Road North, Suite 202
Naples, Florida 34105

Telephone: (239) 330-1494

311 jo ()6 93€(1 Me1 uoricurejap po1119sun s‘eppo[ 51 :£as rio/§ leqm unarco 9{.1

L 1 115/1 /3 /Me1-uonetuejap-pamasun-sepuo11-Aes-noA-ieqM-mjereo-aq/g()/g105/ur00~iaisuna//:sam1
`Case 8:16-cv-O2549-EAK-CPT Document 215-6 Filed 05/03/19 Page 29 of 29 Page|D 9461

Facsimile: (239) 236~0376
Email: jab@boatman-law.com

Attorneys for Plaintiff DISH Network L.L.C.

CERTIFICATE OF SERVICE

I certify that on July 17, 2017, l sent the foregoing by United States mail to the following:
Francis R. Lakel, Esq.
P.O. Box 331120
Miami, FL 33233

Counselfor Defendants Gaby Fraz`fer,
TeIe-Center, Inc., and Planet Telecom Inc.

Kayla D s

511 _10 83 aged me[ uoueurej:;p pa[nosun s‘ept.ro1 C1 :Aes no/( ieqm 1ngaieo ag

